FILED
                            NOT FOR PUBLICATION
                                                                                JUN 17 2021
                     UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No.   19-30265

              Plaintiff-Appellee,                 D.C. No.
                                                  3:18-cr-00093-SLG-1
 v.

CRISTABEL LEE MEJIA-ZAYAS,                        MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Sharon L. Gleason, District Judge, Presiding

                             Submitted June 15, 2021**
                                Anchorage, Alaska

Before: RAWLINSON, CHRISTEN, and R. NELSON, Circuit Judges.

      Defendant-Appellant Cristabel Lee Mejia-Zayas appeals her conviction for

possession of a controlled substance with intent to distribute in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(B). Defendant contends that the district court wrongly


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denied her motion to suppress all statements made by Defendant and all physical

evidence seized by law enforcement agents subsequent to her arrest because the

agents lacked probable cause to arrest her. “Reviewing de novo the denial of the

motion to suppress,” we affirm the conviction. United States v. Brooks, 610 F.3d

1186, 1193 (9th Cir. 2010) (citation omitted).

       The district court did not err when denying the motion to suppress because

law enforcement agents had probable cause to arrest Defendant for drug

trafficking. A cooperating informant admitted to past dealings with a drug

trafficker and described in detail how the drug trafficker operated. The agents

confirmed the informant’s statements by having the informant arrange a meeting

place to purchase a large quantity of heroin, while viewing the text messages

between the informant and the drug trafficker in real time. The text messages

indicated that the drug trafficker’s “lil sis” would meet the informant at a store,

which corroborated the informant’s statement that the drug trafficker used women

to deliver the drugs to store parking lots. Shortly thereafter, a female called the

informant using a phone number registered to Defendant, and arranged a meeting

with the informant in the store parking lot. The agents identified Defendant as the

sister of the drug trafficker.




                                           2
      Using a photograph of Defendant and the vehicle description provided by

Defendant to the informant, the agents identified Defendant as she pulled into the

parking lot. As instructed in the text message, Defendant parked near a blue Jeep

Liberty vehicle. After her arrest, Defendant’s fanny pack was searched with her

consent, and agents discovered approximately 510 grams of heroin.

      Our precedent supports the district court’s determination that the agents had

probable cause to arrest Defendant for drug trafficking. See, e.g., United States v.

Tarazon, 989 F.2d 1045, 1048-49 (9th Cir. 1993) (holding that probable cause to

arrest existed when an informant described prior drug dealings with a defendant,

arranged a drug deal while permitting law enforcement to monitor communications

between the informant and the defendant, and those communications and other

actions by the defendant confirmed the informant’s statements).

      AFFIRMED.




                                          3